STEAGALL, Justice.
Plaintiff brought this action in the Circuit Court of Jefferson County under the Workman’s Compensation Act for disabilities resulting from injuries incurred, accrued medical expenses, loss of earnings, and impairment of her wage earning capacity.
That part of the Court of Civil Appeals judgment relying on McLain v. GAF Corp., 424 So.2d 1329 (Ala.Civ.App.1982), as it related to the statute of limitations for recovery of medical expenses that have accrued within the applicable period of limitations, is due to be reversed and the cause remanded to the Court of Civil Appeals with instructions for that court to remand to the Circuit Court of Jefferson County for proceedings consistent with this Court’s opinion in Ex parte Tuscaloosa County, 522 So.2d 782 (Ala.1988). The remainder of the Court of Civil Appeals’ judgment is due to be affirmed.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
TORBERT, C.J., and JONES, ALMON, SHORES, BEATTY, ADAMS and HOUSTON, JJ., concur.